internal_revenue_service number release date index number - ------------------------------- ------------------------------------------------- --------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb presp-143375-06 date date dear -------------- this letter is in response to your application_for an allocation of authority to issue dollar_figure------- ----------------in clean renewable energy bonds crebs under sec_54 of the internal_revenue_code the code sec_54 of the code imposes a limitation of dollar_figure on the amount of crebs which may be issued to finance qualified projects the limitation sec_54 provides that the limitation is to be allocated by the secretary of treasury in such manner as the secretary deems appropriate except that no more than dollar_figure of the limitation may be allocated to finance qualified projects of qualified borrowers which are governmental bodies section of notice_2005_98 2005_52_irb_1211 provides that the limitation will be allocated among qualified projects for which a share of such limitation has been requested beginning with the project s requesting the smallest share in dollar amount and continuing with the project s requesting the next-smallest share until the total limitation has been exhausted however in the event that dollar_figure has been allocated to qualified projects of qualified borrowers that are governmental bodies the remaining shares of the limitation will be allocated under the methodology described in the previous sentence only to qualified projects of qualified borrowers that are not governmental bodies for purposes of allocating the limitation among projects all qualified projects located at the same site and owned by the same qualified_borrower are treated as a single project and each project is treated as requesting a single allocation pursuant to sec_54 of the internal_revenue_code the code and notice_2005_98 2005_52_irb_1211 and after review of your application submitted on date including supplements thereto we have determined that the project described in appendix a attached hereto is qualified for purposes of sec_54 and will be owned by presp-143375-06 one or more qualified borrowers we propose to allocate authority to ------------------------ ------------ the issuer a qualified issuer under sec_54 to issue up to dollar_figure----------- of clean renewable energy bonds crebs for the project described in appendix a an allocation of shares of the limitation for the entire amount requested for the project cannot be made because the qualified_borrower is a governmental body and the proposed allocation combined with other allocations of smaller shares will exhaust the limitation for governmental bodies this is not a final allocation and your response to this letter is required to receive authority to issue crebs please respond in writing by date to inform us whether you accept the proposed allocation if you do not accept the proposed allocation you may submit a written request by date for a different amount in the form of a request to amend your application your request for a different allocation must meet the requirements of notice_2005_98 your amended allocation request may not exceed the allocation amount proposed in this letter if we do not receive a written response by date we will consider your application to be withdrawn if we receive a timely response from you we will review the information provided in your application including supplements thereto and notify you of your final allocation bonds issued pursuant to a final allocation must be designated by the issuer as bonds for purposes of sec_54 for the project described in appendix a up to the amount allocated for such project bonds so designated must be issued on or before date please be aware that in order for bonds to be crebs the applicable_requirements of the code including without limitation sec_54 notice_2005_98 and notice_2006_7 2006_10_irb_559 must be met please note that creb proceeds may be used to reimburse capital expenditures paid_by qualified borrowers for qualified projects only if the provisions of sec_54 are met for purposes of the renewable_electricity_production_credit under sec_45 of the code no inference may be drawn from this allocation that any project listed in appendix a is a qualified_facility or that electricity to be produced at such project s is electricity from a qualified_energy resource at a qualified_facility within the meaning of sec_45 this determination is directed only to the applicant named above sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any form 8038-g information_return for tax- exempt governmental obligations filed for bonds issued pursuant to this allocation the allocation contained in this letter is based upon information and representations submitted by the applicant for the creb allocation and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the application_for an allocation it is subject_to verification on examination presp-143375-06 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter if you have any questions with respect to this letter please contact --------------------------- -------- or ---------------------------- of the office of division counsel associate chief_counsel tax-exempt and government entities on --------------------- not a toll-free call sincerely assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities by timothy l jones senior counsel tax-exempt_bonds branch appendix a project location amount ------------------------ --------------- requested dollar_figure------------- - proposed allocation dollar_figure----------- presp-143375-06 borrower name ----------------- ----------------- ----------- project type hydropower facility
